            Case 2:18-cv-01115-RSL Document 164 Filed 01/15/19 Page 1 of 3



 1                                                                The Honorable Robert S. Lasnik

 2

 3

 4

 5

 6
                              UNITED STATES DISTRICT COURT
 7                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 8
     STATE OF WASHINGTON, et al.,                     NO. 2:18-cv-01115-RSL
 9
                           Plaintiffs,                NOTICE THAT SETTLEMENT
10                                                    CONFERENCE HAS BEEN HELD
            v.
11
     UNITED STATES DEPARTMENT OF
12   STATE; et al.,

13                         Defendants.

14
            The parties jointly submit this notice that on January 11, 2019, they held a settlement
15
     conference via telephone as required by the Case Management Order, Dkt. # 115. The parties
16
     were unable to resolve the dispute.
17
            DATED this 15th day of January, 2019.
18
                                                 ROBERT W. FERGUSON
19                                               Attorney General

20                                               /s/ Jeffrey Rupert
                                                 JEFFREY RUPERT, WSBA #45037
21                                               Division Chief
                                                 TODD BOWERS, WSBA #25274
22                                               Deputy Attorney General
                                                 JEFF SPRUNG, WSBA #23607
23                                               KRISTIN BENESKI, WSBA #45478
                                                 ZACH JONES, WSBA #44557
24                                               Assistant Attorneys General

       NOTICE THAT SETTLEMENT                         1
       CONFERENCE HAS BEEN HELD
       2:18-cv-01115-RSL
        Case 2:18-cv-01115-RSL Document 164 Filed 01/15/19 Page 2 of 3



 1                                   JeffreyR2@atg.wa.gov
                                     ToddB@atg.wa.gov
 2                                   JeffS2@atg.wa.gov
                                     KristinB1@atg.wa.gov
 3                                   ZachJ@atg.wa.gov
                                     Attorneys for Plaintiff State of Washington
 4
                                     JOSEPH H. HUNT
 5                                   Assistant Attorney General
                                     ANNETTE L. HAYES
 6                                   Acting United States Attorney
                                     KERRY KEEFE
 7                                   Civil Chief
                                     JOHN R. GRIFFITHS
 8                                   Director, Federal Programs Branch
                                     ANTHONY J. COPPOLINO
 9                                   Deputy Director, Federal Programs Branch

10                                   /s/ Stuart J. Robinson
                                     STUART J. ROBINSON
11                                   STEVEN A. MYERS
                                     ERIC J. SOSKIN
12                                   Attorneys
                                     U.S. Department of Justice
13                                   Civil Division, Federal Programs Branch
                                     450 Golden Gate Ave., Suite 7-5395
14                                   San Francisco, CA 94549
                                     Phone: (415) 436-6635
15                                   Fax: (415) 436-6632
                                     Stuart.J.Robinson@usdoj.gov
16                                   Steven.A.Myers@usdoj.gov
                                     Eric.Soskin@usdoj.gov
17                                   Counsel for the Federal Defendants

18                                   ARD LAW GROUP PLLC

19                                   /s/ Joel B. Ard
                                     Joel B. Ard, WSBA # 40104
20                                   Ard Law Group PLLC
                                     P.O. Box 11633
21                                   Bainbridge Island, WA 98110
                                     joel@ard.law
22                                   Counsel for Defendants Defense Distributed,
                                     Second Amendment Foundation, Inc., and Conn
23                                   Williamson

24

     NOTICE THAT SETTLEMENT               2
     CONFERENCE HAS BEEN HELD
     2:18-cv-01115-RSL
        Case 2:18-cv-01115-RSL Document 164 Filed 01/15/19 Page 3 of 3



 1                                   FARHANG & MEDCOFF

 2                                   /s/ Matthew Goldstein
                                     Matthew Goldstein
 3                                   Farhang & Medcoff
                                     4801 E. Broadway Blvd., Suite 311
 4                                   Tucson, AZ 85711
                                     Phone: (202) 550-0040
 5                                   E-Mail: mgoldstein@fmlaw.law
                                     Counsel for Defendants Defense Distributed,
 6                                   Second Amendment Foundation, Inc., and Conn
                                     Williamson
 7
                                     BECK REDDEN LLP
 8
                                     /s/ Charles Flores
 9                                   Charles Flores*
                                     Beck Redden LLP
10                                   1221 McKinney Street, Suite 4500
                                     Houston, TX 77010
11                                   Phone: (713) 951-3700
                                     cflores@beckredden.com
12                                   *Admitted Pro Hac Vice
                                     Counsel for Defendant Defense Distributed
13

14

15

16

17

18

19

20

21

22

23

24

     NOTICE THAT SETTLEMENT               3
     CONFERENCE HAS BEEN HELD
     2:18-cv-01115-RSL
